Citation Nr: 0712674	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  05-16 998	)	DATE
	)
	)


THE ISSUE

Whether a decision by the Board of Veterans' Appeals, dated 
April 27, 2005, which found no financial responsibility of 
the Department of Veterans Affairs to repay a loan received 
by the moving party at a time he was attending a program of 
training under Title 38, Chapter 31, United Stares Code, 
should be revised or reversed on the basis of clear and 
unmistakable error (CUE).   


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran, the moving party, had active service from 
September 1989 to April 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on a May 2005 motion alleging CUE in an April 27, 
2005, Board decision.  


FINDINGS OF FACT

1.  An April 27, 2005, Board decision denied a claim by the 
moving party of entitlement to reimbursement by VA of funds 
which he owed to a university for proceeds of an educational 
loan pursuant to a federal loan program not administered by 
VA.

2.  It is not shown that the correct facts were not before 
the Board or that the statutory or regulatory provisions 
extant at that time were incorrectly applied in the Board's 
April 2005 decision.  


CONCLUSION OF LAW

The April 27, 2005, Board decision, which found no financial 
responsibility on VA's part to repay a loan received by the 
moving party at a time he was attending a program of training 
under Title 38, Chapter 31, United Stares Code, did not 
involve clear and unmistakable error.  38 U.S.C.A. § 7111 
(West 2002); 38 C.F.R. §§ 20.1400, 20.1401, 20.1403, 20.1404 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The notice and duty to assist provisions of 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2005) and 38 C.F.R. § 3.159(b) 
(2006) do not apply to claims of CUE as such claims are based 
on the evidence of record and law in effect at the time of 
the challenged VA decision.  Livesay v. Principi, 15 Vet. 
App. 165 (2001).

A Board decision is subject to revision on the grounds of CUE 
and will be reversed or revised if evidence establishes such 
error.  38 U.S.C.A. § 7111(a)   Motions for review of Board 
decisions on the grounds of CUE are adjudicated pursuant to 
regulations codified at 38 C.F.R. §§ 20.1400-1411.

CUE is the kind of error, of fact or of law, that when called 
to the attention of later reviewers compels the conclusion, 
to which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  
Generally, CUE is present when either the correct facts, as 
they were known at the time, were not before the Board, or 
the statutory and regulatory provisions extant at the time 
were incorrectly applied.  Review for CUE in a prior Board 
decision must be based on the record and the law that existed 
when the decision was made.  To warrant revision of a Board 
decision on the grounds of CUE, there must have been an error 
in the Board's adjudication of the appeal which, had it not 
been made, would have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable.  38 C.F.R. § 20.1403. 

The mere misinterpretation of facts does not constitute CUE.  
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  
Moreover, the error must be one that would have manifestly 
changed the outcome at the time that it was made.  Kinnaman 
v. Derwinski, 4 Vet. App. 20, 26 (1993).  "It is a kind of 
error, of fact or of law, that when called to the attention 
of later reviewers, compels the conclusion, to which 
reasonable minds cannot differ, that the results would have 
been manifestly different but for the error."  Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993).

The "benefit of the doubt" rule of 38 U.S.C.A. 5107(b) does 
not apply to a Board decision on a motion to revise a Board 
decision due to CUE.  38 C.F.R. § 20.1411(a). 

In the April 2005 decision, the Board determined that VA was 
not obligated to repay Perkins Loans received by the veteran 
while attending a program of training under Chapter 31, Title 
38 of the United States Code.  In making that determination, 
the Board found that VA had paid all the costs of tuition, 
fees, books and supplies incurred by the veteran while 
attending his program of training, and no amounts were due 
and owing from VA to the veteran's school.  

The evidence of record at that time included an Affidavit of 
Nonpayment submitted to a court of law in a legal action 
against the veteran for collection of an outstanding debt he 
owed to his school; a Final Judgment issued by a court of law 
in the legal action against the veteran for collection of an 
outstanding debt he owed his school; a settlement statement 
showing payoff of judgment; statement of attorney's fees; 
copy of his Rehabilitation Plan; copy of an amended 
Rehabilitation Plan dated August 1999; and two letters dated 
July 17, 2000 and July 18, 2000.

The record also included evidence showing that in July 2003, 
the veteran contacted VA in reference to unpaid school bills 
with his flight school.  The RO then contacted the school to 
inquire about any unpaid bills.  The school's bursar 
indicated that the veteran had received Perkins Loans in 
error while he was attending the school.  It was determined 
that the veteran owed the school for this delinquent debt, 
which was characterized as tuition.  The RO contacted the 
school's attorney, who stated that the school was seeking 
reimbursement from the veteran for a debt related to a loan 
from the U.S. Department of Education, and that a review of 
the schools records indicated that this issue was not related 
to the veteran's Chapter 31 program as all bills submitted 
for his program were paid by VA.

The attorney provided VA with an Official Financial Statement 
for the veteran's school account.  The financial statement 
showed that the school charged a total of just over $64,000 
for tuition, fees and related books and supplies.  According 
to the financial statement, VA paid Chapter 31 benefits for 
tuition, fees and related books and supplies in the amount of 
just over $64,000.  It also showed that the veteran received 
other student aid, including Perkins Loans, which funds the 
school provided to the veteran. 

Based on a review of the record, the Board found that VA did 
not owe any tuition to the veteran's school and was not 
obligated to reimburse the veteran for funds that he had to 
repay because of the Perkins Loans he received in error 
during his schooling.  

The error which the moving party has asserted that the April 
2005 Board decision contains and for which it should be 
reversed is that the issue on appeal to the Board from the RO 
was "misidentified."  The Board notes, however, that the 
issue as stated on the title page of the April 2005 decision 
was the issue as stated in a statement of the case furnished 
by the RO to the moving party in December 2003, after he 
filed a timely notice of disagreement with the July 2003 
determination by the RO, and the issue as stated in a 
supplemental statement of the case furnished by the RO to the 
moving party in April 2004.  

The moving party claims that the Board should have addressed 
the issue of whether money paid by the moving party to the 
training school was payment of tuition for training while 
participating in a Vocational Rehabilitation program or was 
repayment of the Perkins Loans.  He does not contend that the 
flight school is seeking from VA the payment of any money or 
any reimbursement by VA to the school of money spent by the 
flight school in connection with the moving party's 
attendance at the school in the late 1990s.  In written 
statements to VA and in argument to the Board in support of 
his CUE motion, the moving party alleges that, although the 
flight school has told VA that no tuition charged by the 
school for the moving party's attendance remains unpaid, in a 
Florida state court an official of the flight school and the 
school's attorney told the judge that the $5,000.00 claimed 
by the flight school as due to the school from the moving 
party and unpaid was for tuition due from the moving party to 
the school.  

In the Florida state court, the moving party agreed that he 
owed the flight school $5,000.00, a final judgment in that 
amount in favor of the school and against him was entered, 
and the record the record before the Board in April 2005 
contained a copy of a form showing that a settlement of a 
mortgage loan transaction included disbursement of $5,027.06 
to satisfy the final judgment entered by a Florida Circuit 
judge in August 2003 against the moving party and in favor of 
the flight school.  

In his CUE motion, the moving party stated, "[c]ontrary to 
the Veteran's Law Judge's opinion, it is relevant as to how 
the school characterizes the debt.  In fact, this is the only 
reason for my appeal.  I am not concerned with who is 
responsible for the Perkins loan.  My appeal concerns the 
payment I made for tuition as demanded by the training 
school."  The moving party now argues that it was CUE for 
the Board to characterize as the issue on appeal the issue 
which had been certified on appeal to the Board by the RO on 
a VA Form 8, Certification of Appeal, dated in May 2004.  
There is no reasonable basis in fact or in law, however, for 
that argument by the moving party.  

The moving party is asserting that the RO was misled by the 
flight school as to the basis of the civil claim which the 
flight school had filed against him (by the flight school's 
telling VA it had no claim for tuition due from the moving 
party) and that the claim by the flight school in the state 
trial court (to the effect that he owed the school $5,000.00 
in tuition) was based on falsehood.  Whether or not a 
determination should be made on that such assertion by the 
moving party is not an issue to be determined by VA or by the 
Board, because such an issue cannot arise under the laws 
administered by VA.

VA administers benefit programs for military veterans, to 
include, among others, monetary compensation for disabilities 
incurred in or aggravated by service and vocational 
rehabilitation services and assistance.  The moving party is 
and has been in receipt of VA monetary benefits for service-
connected disabilities and has received vocational 
rehabilitation services and assistance from VA.  In his 
motion to find CUE in the April 2005 Board decision, he 
states in effect that the Board ought to have characterized 
the issue on appeal in 2005 to have been whether the flight 
school charged him tuition in the amount of $5,000.00 for his 
attendance, which tuition was a financial obligation of his 
which he was entitled under the provisions of Title 38, 
Chapter 31, United States Code, to have VA pay for him or 
reimburse him for after he had paid that amount of money to 
the flight school to satisfy a judgment against him in a 
state court.   

A regulation promulgated by the Secretary of Veterans Affairs 
to implement the statutory provisions of Title 38, Chapter 
31, United States Code, pertaining to services and assistance 
to veterans eligible for and entitled to VA-funded vocational 
rehabilitation, provides that whenever services from a source 
outside VA are required by any regulations in Title 38, Part 
21, Vocational Rehabilitation And Education, they shall be 
provided through a contract or an agreement for a cooperative 
arrangement between VA and the vendor.  38 C.F.R. § 21.262(a) 
(2006).  

In the case of the moving party, there was a contract or 
agreement between VA and the flight school in Florida from 
which he earned a degree in August 1999.  Pursuant to that 
contract or agreement, the flight school received payment 
from VA for the moving party's tuition.  The record before 
the Board in 2005 showed that the flight school was not 
claiming that, under its contract or agreement with VA as a 
vendor of educational services to veterans eligible for and 
entitled to VA-funded vocational rehabilitation services and 
assistance under Title 38, Chapter 31, VA should pay to the 
school any amount of money as tuition on behalf of the moving 
party as a student enrolled in the school or as a graduate of 
the school.  In fact, the school's attorney specifically 
stated that the school was seeking reimbursement from the 
veteran for a debt related to a loan from the U.S. Department 
of Education, and that a review of the schools records 
indicated that this issue was not related to the veteran's 
Chapter 31 program; all bills submitted for his program were 
paid by VA.

Under the statute and regulations governing VA-funded 
vocational rehabilitation services and assistance, VA has no 
authority to make a payment of money to an educational 
institution on behalf of a veteran who eligible for and 
entitled to VA-funded vocational rehabilitation services and 
assistance under Title 38, Chapter 31, United States Code, 
when, as in this case, the educational institution has not 
billed VA for such tuition and stated to VA that a tuition 
payment to the educational institution is due and owing by 
such a veteran.  

In support of his motion, the moving party has cited several 
regulations in Title 38, Part 21, Vocational Rehabilitation 
And Education, including 38 C.F.R. § 21.70, Vocational 
rehabilitation, § 21.72, Rehabilitation to the point of 
employability,  § 21.94, Changing the plan, § 21.100, 
Counseling, and § 21.252, Job development and placement 
services.  All of those regulatory provisions relate to the 
nature of services and assistance which a veteran who has 
been found eligible for and entitled to VA-funded vocational 
rehabilitation services and assistance may receive from VA.  
None of them have anything to do with any issue of fact or of 
law presented by the moving party's motion to revise or 
reverse the April 2005 Board decision on the ground that it 
involved CUE.

A careful review of the record before the Board at the time 
of the April 2005 Board decision which found no financial 
obligation on VA's part to pay any more money to the Florida 
flight school which the moving party graduated from in August 
1999 leads to the conclusion that the Board decision in 
question did not misstate the issue which was then in the 
appellate jurisdiction of the Board or involve any other 
error, much less an error clear and unmistakable, which would 
warrant consideration of revising or reversing the April 2005 
Board decision.  The moving party's CUE motion must, 
therefore, be denied.   See 38 U.S.C.A. § 7111 (West 2002); 
38 C.F.R. §§ 20.1400, 20.1401, 20.1403, 20.1404 (2006).


ORDER

The motion to revise the April 27, 2005, Board decision on 
the grounds of clear and unmistakable error is denied. 



                       
____________________________________________
	M. E. LARKIN 
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs



